Name: Council Regulation (EC) No 248/1999 of 22 December 1998 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: European Union law;  Europe;  trade;  international trade;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 EN Official Journal of the European Communities3. 2. 1999 L 29/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 248/1999 of 22 December 1998 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1999 (extension of the double-checking system) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, entered into force on 1 February 1995 (1); Whereas the Parties decided in Association Council Decision No 7/98 (2) to extend the double-checking system introduced by Decision No 3/97 (3) for the period between 1 January and 31 December 1999; Whereas it is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) (4), HAS ADOPTED THIS REGULATION: Article 1 1. Council Regulation (EC) No 87/98 shall continue to apply for the period between 1 January and 31 December 1999, in accordance with the provisions of Association Council Decision No 7/98 between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, subject to the amendment to that Regulation referred to in Article 1(2). In the title, preamble and Article 1(1) and (4) of the Regulation, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999. 2. Annex I shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Council The President C. EINEM (1) OJ L 360, 31. 12. 1994, p. 2. (2) See page 26 of this Official Journal. (3) OJ L 13, 19. 1. 1998, p. 99. (4) OJ L 13, 19. 1. 1998, p. 43. EN Official Journal of the European Communities 3. 2. 1999L 29/2 ANNEX ANNEX I CZECH REPUBLIC List of products subject to double-checking (1999) Heavy plates (excluding ex-CN codes) 7208 40 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 91 7208 52 99 7208 54 10 7208 90 10 7208 90 90 Cold-rolled sheet 7209 15 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7211 23 10 7211 23 51 7211 29 20 Beams and sections 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 Welded tubes Complete CN heading 7306'